Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2002/0133877 to Kuiper, et al. (“Kuiper”).
	Regarding claim 1, Kuiper discloses “A mattress structure, comprising: a base (18); an air bag structure (10), disposed on the base, the air bag structure comprising a plurality of independent sub air bag structures (30, 32), a plurality of supporting structures disposed in each of the sub air bag structures (114); and a fluid driving device (80), connected to the sub air bag structures so as to inject fluid into the sub air bag structures selectively (48), wherein, when the fluid driving device injects the fluid into at least one of the sub air bag structures so as to make The bladders are filled by fluid that is pressurized, preferably by a pump system 80 comprising at least one pump that is in fluid connection with the bladders via fluid lines 48. The pump system is preferably provided with a controller unit to modulate its operation. In combination with a solenoid valve, the pump and controller can be set to fill and empty bladders of the body support in a variety of sequences and time intervals.”)

    PNG
    media_image1.png
    557
    1276
    media_image1.png
    Greyscale

	 Regarding claim 5, Kuiper discloses all the limitations of claim 1, as discussed above, and further discloses “wherein the sub air bag structures comprise a first sub air bag structure and a second sub air bag structure, and the fluid driving device injects fluid to or extracts fluid from the first sub air bag structure and the second sub air bag structure selectively, so that a thickness difference is provided between the first sub air bag structure and the second sub air bag structure.” (See Kuiper. More specifically, see at least: figures 3A-3C wherein, in one 

    PNG
    media_image2.png
    458
    568
    media_image2.png
    Greyscale

	Regarding claim 6, Kuiper discloses all the limitations of claim 5, as discussed above, and further discloses “wherein a structure of the base is a rectangular structure, and the first sub air bag structure and the second sub air bag structure are disposed along long sides of the rectangular structure.” (See Kuiper. More specifically, see at least: written description paragraph [0014] --“The device is defined by a body support configured to be positioned between a patient supporting surface, such as a bed…”  See also, figure 3 wherein, in one interpretation, the figure illustrates a rectangular structure and further discloses the sub air bag structures (30, 32) disposed along the long sides.) 
the patient turning and lifting device 10 comprises a body support 12 upon which a patient 20 is positioned.” And written description paragraph [0056] --“hook and loop fastener panels can be used to directly attach the bladders to the body support”.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper in view of US2017/0196368 to Liu (“Liu”).
Regarding claim 2, Kuiper discloses all of the limitations of claim 1, as discussed above, and further discloses “wherein when the sub air bag structure expands, the sub air bag structure exhibits a triangular prism-like structure, and the triangular prism-like structure has a bottom surface and two side surfaces connected to the bottom surface”. (See Kuiper. More specifically, see at least: annotated figure 5 wherein, in one interpretation, the figure illustrates the inflated sub air bag structure (30, 32) as a triangular prism-like structure comprised of a bottom surface and two side surfaces.)
 Kuiper does not explicitly disclose “wherein, the supporting structures comprise a first supporting structure and a plurality of second supporting structures, the first supporting structure is connected to the two side surfaces, parts of the second supporting structures are connected to one of the two side surfaces and the bottom surface, and other parts of the second supporting structures are connected to the other one of the two side surfaces and the bottom surface.”  Kuiper does teach a plurality of support structures (114) within each sub air bag structure wherein the support structure is connected to the bottom and each side of the sub air bag structure. 
However, in the field of inflatable mattresses, Liu teaches an inflatable mattress with a plurality of first supports and second supports and discloses “wherein, the supporting structures 

    PNG
    media_image3.png
    572
    1479
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to substitute the internal support of Kuiper with the support system as taught by Liu since the substitution would have yielded predictable results, namely, increased open area with in the air bag to limit restriction of air flow during inflation/deflation of the air bag structures.  One of ordinary skill in the art would have motivated to make this modification in order to “overcome the defects of easy occurrence of bulging and deformation of the side walls of the inflatable beds and inflatable mattresses (Liu PARA. [0008])”.  Therefore, the 
Regarding claim 3, the combination of Kuiper and Liu discloses all the limitations of claim 2, as discussed above, and Kuiper further discloses “wherein a width of the triangular prism-like structure gradually decreases from one side adjacent to the base towards the other side of away from the base.” (See Kuiper. More specifically, see at least: annotated figure 3B wherein, in one interpretation, the figure illustrates the cross sectional width of the air bag decreases as the height above the base increases when the bottom surface is in contact with the base.)
Regarding claim 4, the combination of Kuiper and Liu discloses all the limitations of claim 2, as discussed above, and Kuiper further discloses “wherein an included angle between an extended surface of the bottom surface of the triangular prism-like structure and an extended surface of anyone of the two side surfaces is less than or equal to 45 degrees.” (See Kuiper. More specifically, see at least: annotated figure 4 wherein, in one interpretation, the figure illustrates the angle between the bottom surface and one of the two sides is less than or equal to 45 degrees.)

    PNG
    media_image4.png
    437
    828
    media_image4.png
    Greyscale

s 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US2008/0263763 to Butler (“Butler”).
	Regarding claim 1, Butler discloses “A mattress structure (FIG. 7), comprising: a base (150); an air bag structure (52), disposed on the base, the air bag structure comprising a plurality of independent sub air bag structures (54,56), [a plurality of supporting structures disposed in each of the sub air bag structures]; and a fluid driving device (172), connected to the sub air bag structures so as to inject fluid into the sub air bag structures selectively, wherein, when the fluid driving device injects the fluid into at least one of the sub air bag structures so as to make at least one of the sub air bag structures expand (FIG. 7), in the corresponding expanded sub air bag structure, [each of the supporting structures is connected to two opposite surfaces of the sub air bag structure].”  (See Butler.  More specifically, see at least: written description paragraph [0006] --“The patient support includes a foam member, at least one air bladder supported by the foam member, a three dimensional fiber network supported by the at least one air bladder, and a turning bladder. The turning bladder is adapted to be inflated with a fluid and includes a base portion, a first side portion and a second side portion each coupled to a top portion and to the base portion.” See also figure 7 wherein, in one interpretation, the figure illustrates the control panel and schematic for the distribution of fluid to each of the sub air bag structures.)
	Butler does not explicitly disclose “a plurality of supporting structures disposed in each of the sub air bag structures” or “each of the supporting structures is connected to two opposite surfaces of the sub air bag structure”.  However, the Examiner takes Official Notice that internal support structures are common engineering expedients utilized in air bags and bladders to 

    PNG
    media_image5.png
    735
    1094
    media_image5.png
    Greyscale

	Regarding claim 7. Butler discloses all the limitations of claim 1, as discussed above, and but does not explicitly disclose “wherein the base further comprises a first control valve, and the fluid driving device is connected to the base through the first control valve, so as to selectively inject fluid into the base or extract fluid from the base.”  However, Butler teaches a controller, which controls each zone of the base (PARA. [0026]).  The examiner takes Official Notice that controlling the pressure of an air bladder would necessarily require valves to provide a selectable path for the fluid to enter or exit the bladder.
	Regarding claim 8. Butler discloses all of the limitations of claim 7, as discussed above, but does not explicitly disclose “wherein the base further comprises a second control valve different from the first control valve, wherein the first control valve is a bidirectional control valve, and the second control valve is a unidirectional control valve.”  The examiner takes official notice that the 
	Regarding claim 9, Butler discloses all the limitations of claim 1, as discussed above, and further discloses “wherein each of the sub air bag structures further comprises a third control valve (FIG. 5, 132), and the fluid driving device is connected to the sub air bag structures through the third control valves.” (See Butler. More specifically, see at least: figure 5.)

    PNG
    media_image6.png
    745
    1096
    media_image6.png
    Greyscale

	Regarding claim 10, Butler disclose all the limitations of claim 9, as discussed above but does not explicitly disclose “wherein each of the sub air bag structures further comprises a fourth control valve different from the third control valve, wherein the third control valve is a bidirectional control valve, and the fourth control valve is a unidirectional control valve.” The examiner takes official notice that the use of bidirectional valves, such as two-way solenoid valves, are a common engineering expedient and would be known to one of ordinary skill in the .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US2008/0263763 to Butler (“Butler”) in view of US1901858 to Fischer (“Fischer”).
	Regarding claim 12, Butler discloses all the limitation of claim 1, as discussed above, and further discloses “further comprising a plurality handle pairs, each of the handle pairs further comprising two handle loops”  (See Butler. More specifically, see at least: figure 7 and written description, paragraph [0039] --“The combination of the turning bladder 52 and the lateral transfer chamber 150 can then be pulled to another frame by a caregiver using handles 167.”
	Butler does not explicitly disclose “the handle pairs penetrating the base so that the handle loops are exposed.” 
	However, in the field of flexible bags, Fischer teaches a method for making a bag with reinforced handles and further discloses “the handle pairs penetrating the base so that the handle loops are exposed.”  (See Fischer.  More specifically, see at least: figures 6 and 8 wherein, in one interpretation the figures illustrate the handle loops penetrating the sidewall so that the handle loops are accessible.)

    PNG
    media_image7.png
    386
    850
    media_image7.png
    Greyscale

adapted to resist wear (Fischer)”.
	Regarding claim 13, Butler and Harris disclose all the limitation of claim 12, as discussed above, and Fischer further discloses “wherein patch structures are disposed at junctions between the handle loops and the base.” (See Fischer. More specifically, see at least: figure 8 wherein, in one interpretation, the figure illustrates a reinforcing material, 15, disposed at the junction between the container wall and the handle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619